Order issued July 10, 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-14-00182-CR

                          TRAVIS LEE ANDERSON, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F12-50734-J

                                        ORDER
                        Before Justices Lang, Brown, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the August 8, 2014 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Travis Lee Anderson, TDCJ No. 10906055, Tulia Transfer Facility, 4000 Hwy 86 West, Tulia,

Texas 79088.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE